Title: To James Madison from Henry Dearborn, 30 September 1812
From: Dearborn, Henry
To: Madison, James


Sir,
Head Quarters Greenbush, Sept. 30th, 1812
Unless the Troops destined for Detroit & Niagara, with those on the Eastern shore of Lake Ontario & Upper St Lawrence, aided by the Naval Preparations, now commencing in that quarter, shall be fortunate enough to penetrate Upper Canada, before winter sets in, we shall have the credit of an unfortunate Campaign.
After it become [sic] necessary to detach a large proportion of the regular troops, to Niagara, & Lake Ontario, that had been originally destined for (what I considered my immediate command) Lower Canada—I was compelled to relinquish all ideas of offensive operations against Montreal or its dependencies this year, & to confine my movements in that quarter, to a feint—which would operate as a diversion in favor of our operations on the great Lakes. That object has been so far effected, as greatly to alarm Montreal & its vicinity, & to detain a considerable number of the regular forces there, which otherwise would have gone to Upper Canada.
I shall continue such movements towards Montreal, as will threaten their outposts. If the Enemy fortunately delays his attack at Niagara, a few days longer, we shall be prepared not only to meet him on our side, but to attempt carrying his posts. But I have been in hourly expectation of hearing that our Troops had been obliged to fall back, if nothing worse, for the disaster at Detroit enabled Gen. Brock, to immediately concentrate a force at Niagara, that would have empowered him to drive Gen. Van. Rensalaer from his position, before the reinforcements could reach him. I have detached upwards of sixteen hundred regular troops from this camp, for Niagara & Lake Ontario; some have arrived there & the remainder will reach there in eight or ten days, about which time, the four small Regiments from Virginia, Maryland, & Pennsylvania, with the two thousand Pennsylvania Militia & a considerable number from this State will probably arrive at the same place. I calculate strongly on the exertions of Capt, Chauncey especially on Lake Ontario; he has gone on with about seven hundred fine seamen, exclusive of Marines & Carpenters. We have made an unfortunate beginning, but we shall ultimately I hope do well. Gen. Hull has been at Head Quarters, & several of the Officers captured with him. His story will not satisfy the most intelligent & candid part of community. The tedious delays in the appointment & organization of the Quarter Master, Commissary of Purchase & Ordnance & Pay Masters Department, as well as the deficiency of Major Generals, have had an unfortunate effect on all our measures. I am averse to complaining, but I have been so incessantly engaged in the minute details of those Departments, as well as the usual employments in organizing the Troops & preparing them for service, as to have rendered my duties perplexing & painful. I hope & trust that measures will be early taken by Congress, & by the Executive that will place the Army on such a footing in point of organization & strength as will render it competent to the services expected from it by our country.
I am far from being convinced that One Man can manage the War Department. Something must be done: it is impossible to get on, as we are at present. I doubt whether an army of sufficient strength can be brought into the field, without additional encouragements. We should have a regular force next campaign of not less than fifty thousand men. The expences of the Militia are enormous, & they are of little comparative use, except at the commencement of war, & for special emergencies. The sooner we can dispense with their services, the better, on every consideration.
If I should be continued in my command, I hope & trust that it will not, as at present, extend to such distant points, as will render it impossible, to perform the duties, in a manner, the good of the service requires. There should be at least five Major Generals North & West of Washington & four additional Brigadier Generals. The Quarter Master General should be allowed to appoint an additional number of Deputies, & Assistants.
There now appears to be a prospect of forming considerable bodies of Volunteer Corps, but the encouragement is not sufficient to ensure success. The Officers of these Corps should have one or two months advance pay, when called into service, & the men should either be supplied with clothing, or receive at least twenty five dollars each in lieu of clothing, to enable them to purchase it, before they march. By giving additional encouragement—say eight dollars pr month instead of five, I presume an Army may be raised, competent to all purposes. It should be recollected that at the commencement of our Revolutionary war, the best of hands could be hired to labor for five dollars pr—month—& we gave our Soldiers forty shillings—& now such laborers can have ten or eleven dollars pr month & the pay of a soldier is thirty shillings.
I presume the greatest part of that description of men, that can be enlisted for five dollars pr month, is already engaged. I find that the Regiments, in Pennsylvania, Maryland & Virginia, are less than one half of their complement of men. The Northern Regiments are not much better, except in the State of New York. I engage Sir, not to trouble you soon, with another such a long & tedious letter. I have the honor, Sir, to be with the highest Consideration & respect, your Obedient & humble servant
H. Dearborn
